Citation Nr: 0414005	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  02-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for peptic ulcer 
disease (PUD) due to medication for service connected 
migraines.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to June 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include medical evidence of a 
nexus between residuals of a neck injury and the veteran's 
military service.  

3.  The claims file does not include medical evidence of a 
nexus between PUD and the veteran's military service or a 
service connected disability.  


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

2.  A PUD disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shortly prior to when the veteran's claim was filed, 38 
U.S.C.A. § 5107 had been amended to eliminate the requirement 
that the veteran submit a well-grounded claim in order to 
trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) [hereinafter "VCAA"].  The Board 
notes that that this law was considered by the RO.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a notice of the requirements necessary to substantiate 
the claims in the Statement of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial notice was provided in January 2002, which date 
preceded the initial adverse rating determination of March 
2002.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.    

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran asserts that he sustained a neck injury when he 
survived the Japanese attack while stationed at Dutch Harbor, 
Alaska in December 1941.  He additionally contends that his 
PUD was caused by medication prescribed for his service 
connected migraine condition.  

The veteran's service medical records are associated with the 
record.  They included several medical examination results 
after December 1941 and also reflect complaints and treatment 
for a variety of conditions but are entirely silent as to any 
complaints vis-à-vis any chronic neck disorder or for PUD.  
The records also include a Medical Board survey examination 
afforded at the U.S. Naval Hospital in Oakland, California 
from May 1945; complaints, diagnosis and findings were 
limited to migraines without reference to the claimed 
disorders.  

The veteran was afforded a VA examination in February 1950.  
His posture, gait and carriage were described as entirely 
normal at that juncture, approximately 5 years after service.  
No PUD was evident at that time.

At his hearing before the undersigned in May 2003, the 
veteran indicated that after a purported dispute with a VA 
medical care provider he did not receive routine VA treatment 
for any of the claimed disorders during the 1950's.   

One private medical provider recalled providing treatment for 
a lumbar and cervical disorder "probably" between 1957 and 
the early 1960's, however, pertinent treatment records in 
those regards were unavailable.   

The earliest record of any ulcer disorder are from 1993, 
approximately 50 years after service.  A record from March 
1994 indicated that the veteran had an active duodenal ulcer 
at that time, probably related to frequent use of aspirin.  
VA medical center records show treatment for gastroesophageal 
reflux disease (GERD) with Omeprazole and that the condition 
had resolved in March 2001 with an increased dosage.  
Available VA treatment records do not reflect VA 
administration of aspirin as treatment for migraines.  

The veteran asserts that his claimed disorders are related to 
service.  The Board notes, however, that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board acknowledges that it is entirely possible that the 
veteran sustained a neck injury during the Japanese attack in 
1941 even though there is no record of treatment for a neck 
injury.  Nevertheless, any such injury could be no more than 
acute and transitory in nature, however, because records for 
years thereafter are silent as to any complaints, findings or 
treatment for any chronic neck condition.  The evidence does 
not demonstrate any showing of residual pathology.  There is 
no medical evidence tending to show that any symptoms in 
service represented a chronic disability(ies) rather than 
acute and transitory conditions.  Moreover, despite treatment 
many years later, no medical opinion associates the claimed 
disorder to service.  In consideration of the foregoing, the 
Board finds that the record demonstrates that the 
preponderance of the evidence is against the claim.

With respect to the claimed PUD disorder, the condition first 
manifested many years after service and without evidence 
associating the condition to VA treatment for service 
connected migraines.  In sum, the record fails to demonstrate 
that any PUD is the result of service or a service connected 
disability.  Accordingly, the preponderance of the evidence 
is against this claim also.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 




ORDER

Entitlement to service connection for residuals of a neck 
injury is denied. 

Entitlement to service connection for PUD is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



